Citation Nr: 0717104	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Validity of an overpayment of compensation benefits based on 
the veteran's incarceration following a felony conviction on 
August 30, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from July 1974 to December 
1976, and from February 1977 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) award action 
dated in October 2003, which retroactively reduced the 
veteran's compensation benefits, resulting in an overpayment 
of $4,754.00.  The veteran disagreed with the validity of the 
overpayment.

In December 2005, the VA received written confirmation from 
the pertinent Department of Corrections that the veteran had 
been incarcerated as of August 30, 2002, and not June 2, 
2002, as VA had previously been informed by telephone.  
Accordingly, in March 2006, the RO retroactively adjusted the 
veteran's award to reflect this additional 3 months of 
entitlement to full benefits.  As a result of this action, 
his overpayment was reduced to approximately $3,746.  
However, the file does not contain the actual revised amount 
of the overpayment, as calculated by the RO, and the issue 
has been revised to omit mention of a specific amount. 

In his June 2004 substantive appeal, the veteran requested a 
Board hearing.  According to a December 2006 statement from 
his representative, the veteran wished to cancel his hearing, 
as he was satisfied with the final outcome of the now settled 
overpayment due to incarceration.  Although his request for a 
hearing is thus withdrawn, he did not withdraw his appeal as 
to the validity of the debt, and that issue remains on 
appeal.


FINDINGS OF FACT

1.  On August 30, 2002, the veteran, who was in receipt of VA 
compensation at the 40 percent rate, was incarcerated for a 
felony conviction, and he remained incarcerated until June 
2006.  

2.  The RO first received notification of this incarceration 
in July 2003.

3.  By award actions taken in October 2003 and March 2006, 
the veteran's compensation payments were retroactively 
reduced from $439 to $103 per month, effective October 30, 
2002, the 61st day of his incarceration, resulting in an 
overpayment.

4.  The veteran had knowledge that he was receiving benefits 
to which he was not entitled.


CONCLUSIONS OF LAW

1.  The veteran's benefits were properly reduced from the 40 
percent to the 10 percent rate effective October 30, 2002, 
and the overpayment was properly created.  38 U.S.C.A. § 5313 
(West 2002); 38 C.F.R. §§ 1.962, 3.665 (2006).  

2.  The overpayment of compensation benefits based on the 
veteran's incarceration following a felony conviction on 
August 30, 2002, was not based solely on administrative 
error, and was properly created.  38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. § 3.500 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  

Regardless, the RO has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim, and 
there is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

The veteran contends, in essence, that VA was provided with 
timely notification of his incarceration, and, therefore, he 
should not be penalized by VA's failure to act on this 
request in a timely manner by the creation of an overpayment.  
An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she was not entitled.  38 C.F.R. § 1.962.  A veteran 
who is incarcerated in a Federal, State or local penal 
institution in excess of 60 days for conviction of a felony 
will not be paid compensation in excess of the amount payable 
for a 10 percent disability rating.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R. § 3.665 (2006).    

In July 2003, the RO received notification from the veteran 
that he was currently incarcerated for a felony.  He had been 
incarcerated as of August 30, 2002.  In October 2003, the RO 
took award action to retroactively reduce the veteran's 
payments, as a result.  (As noted above, this initial action 
erroneously reduced the veteran's compensation as of August 
2, 2002, based on information that the veteran had been 
incarcerated from June 2, 2002.  However, this was corrected 
in a March 2006 award action which adjusted the reduction as 
of October 30, 2002, based on the correct date of 
incarceration of August 30, 2002.)  Since the veteran was, by 
law, only entitled to compensation benefits at the 10 percent 
rate beginning October 30, 2002, he was not owed benefits at 
the 40 percent rate he was actually paid, and the overpayment 
was properly created.  See 38 C.F.R. § 1.962.    

The veteran contends, however, that he notified VA of his 
incarceration in December 2002, and, therefore, he should not 
be penalized by VA's failure to act on this request in a 
timely manner by the creation of an overpayment.  This raises 
the question of administrative error.  If the debt was the 
result solely of administrative error, the effective date of 
the reduction of benefits would be the date of the last 
payment based on this error; consequently, there would be no 
overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  However, 
where an erroneous award is based on an act of commission or 
omission by a payee or with the payee's knowledge, the 
effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than 
the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 
171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 
3.500(b).  

Thus, whether an erroneous award results in the creation of 
the overpayment depends upon whether the payee was aware of 
or caused the erroneous payment.  Although the veteran states 
he sent notification in December 2002, VA did not receive 
this notice; VA first received notice of his incarceration in 
July 2003.  More importantly, the veteran was aware that he 
was not entitled to these benefits.  In connection with a 
prior incarceration, he had been sent a letter in October 
2000, informing him that a veteran was only entitled to 
benefits at the 10 percent rate effective the 61st day 
following incarceration for a felony.  Moreover, in his July 
2003 letter, he demonstrated actual knowledge that his 
compensation would be reduced as a result of the 
incarceration.  Although he stated at that time that he was 
not sure whether he was receiving benefits at the 40 percent 
rate, he knew he was not entitled to receive benefits at that 
rate.  Accordingly, as the veteran had actual knowledge that 
he was not entitled to the benefit, sole administrative error 
is not demonstrated, and the matter of whether he should have 
known he was not entitled to the full benefits need not be 
discussed.  

Thus, the overpayment was properly created, the debt is 
valid, and, since his claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).    




ORDER

An overpayment of compensation benefits based on the 
veteran's incarceration following a felony conviction on 
August 30, 2002 was properly created, and the appeal is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


